MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                          Jun 23 2017, 8:23 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen Celestino-Horseman                                 Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandon Lonnell Spinks,                                  June 23, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1269
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc Rothenberg,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G02-1512-F3-45587



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017       Page 1 of 8
[1]   Brandon Spinks appeals his conviction for criminal confinement as a Level 3

      felony. He contends that the trial court abused its discretion by admitting

      evidence of (1) the victim’s identification of her attacker to emergency medical

      providers and (2) a recorded jail call between Spinks and his six-year-old son.


[2]   We affirm.


                                            Facts & Procedural History


[3]   On the afternoon of December 20, 2015, Doris Elliott became worried about

      her daughter E.C. upon talking with a friend and being unable to reach E.C. by

      phone. Elliott lived in Hammond, and E.C. lived in Indianapolis with her three

      young children.1 After IMPD denied her request to check on her daughter’s

      welfare, Elliott contacted her daughter Erica Battle, who also lived in

      Indianapolis. She encouraged Battle to check on her sister.


[4]   That evening, Battle and a cousin went to E.C.’s house and knocked on doors

      and windows and yelled for E.C. They received no response. Battle also called

      E.C.’s cellphone and landline a number of times. Eventually, after Battle had

      returned to her own home, Spinks answered the landline. He indicated that he

      and E.C. had “got[ten] into it” that morning and that she had left around 8:30

      a.m. Transcript at 164. When Battle stated that she was going to come over to




      1
          Spinks is the father of the two oldest children – a son born in 2009 and a daughter born in 2010.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017                    Page 2 of 8
      see the kids, Spinks told her to hold on and then he hung up the phone. He did

      not answer Battle’s return calls.


[5]   Thereafter, Battle went back to E.C.’s home. No one answered the door, so she

      called the police for a welfare check. Around 10:25 p.m., officers knocked and

      walked the perimeter. They determined that they did not have cause to force

      entry but indicated that the family could do so if they felt strongly about it.

      Battle then called her mother again to decide what to do, and Elliott said to kick

      the door down. Battle recruited others to help in the effort.


[6]   After several kicks to the front door, Spinks yelled from inside and told them to

      stop. Spinks argued with the group through the door and stated that E.C. was

      alright. Battle eventually saw E.C. through a window and believed she looked

      frightened. The group then moved to the back of the home and broke through

      the sliding glass door. E.C. ran out with the children, as Battle and others

      struggled with Spinks until he fled the scene. E.C. “just kept crying and kept

      crying” and said she thought she was going to die. Id. at 175. She had injuries

      all over her body, including more than a dozen lacerations from being whipped

      with a cord, a blunt-force injury to her head, multiple bruises, and hair pulled

      out from the scalp.


[7]   Police returned to the home shortly after 11:30 p.m., and E.C. was transported

      to the hospital. While being treated for her multiple injuries, E.C. informed her

      nurse that the father of her children had assaulted her over a period of several

      hours that day. Similarly, E.C. told her treating physician that her child’s father


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017   Page 3 of 8
      caused her injuries. E.C. indicated that she was pressing charges and assured

      her medical providers that she had a safe place to stay. E.C.’s nurse provided

      her with information on domestic violence upon her release, and E.C. left the

      hospital with a female friend or relative.


[8]   On December 23, 2015, the State charged Spinks with a number of counts

      related to the assault, several of which were later dismissed. Following a jury

      trial, Spinks was convicted of Level 3 felony criminal confinement.2 On May

      18, 2016, the trial court sentenced Spinks to thirteen years, with ten years

      executed in the Department of Correction, one year in community corrections,

      and two years suspended to probation. On appeal, Spinks challenges the

      admission of certain evidence at trial. Additional information will be provided

      below as needed.


                                               Standard of Review


[9]   A trial court’s decision regarding the admission of evidence is squarely within

      that court’s discretion, and we afford it great deference on appeal. VanPatten v.

      State, 986 N.E.2d 255, 260 (Ind. 2013). We will not reverse such a decision

      unless it is clearly contrary to the logic and effect of the facts and circumstances

      of the case or misinterprets the law. Id.




      2
       The jury found him guilty of two additional counts for which the trial court did not enter convictions due to
      double jeopardy concerns.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017               Page 4 of 8
                                           Discussion & Decision


                               1. Statement to Medical Providers

[10]   Spinks challenges evidence that was admitted pursuant to the hearsay exception

       for statements made for the purpose of medical diagnosis or treatment – Indiana

       Evidence Rule 803(4). Specifically, the nurse and doctor who treated E.C.

       testified, over Spinks’s objection, to statements made by E.C. regarding the

       identity of her attacker. Spinks argues that “the identity of the alleged assailant

       was not necessary for medical treatment or diagnosis.” Appellant’s Brief at 11.


[11]   Evid. R. 803(4) permits statements made for the purpose of medical diagnosis

       or treatment to be admitted into evidence, even when the declarant is available.

       The rule requires that the statement:


               (A) is made by a person seeking medical diagnosis or treatment;

               (B) is made for--and is reasonably pertinent to--medical diagnosis
               or treatment; and

               (C) describes medical history; past or present symptoms, pain or
               sensations; their inception; or their general cause.

       Id. The exception is grounded in a belief that the declarant’s self-interest in

       obtaining proper medical treatment makes such a statement reliable enough for

       admission at trial. VanPatten, 986 N.E.2d at 260.


               This belief of reliability, though, necessitates a two-step analysis
               for admission under Rule 803(4): First, “is the declarant
               motivated to provide truthful information in order to promote
               diagnosis and treatment,” and second, “is the content of the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017   Page 5 of 8
               statement such that an expert in the field would reasonably rely
               on it in rendering diagnosis or treatment.”


       Id. (quoting McClain v. State, 675 N.E.2d 329, 331 (Ind. 1996)).


[12]   Although statements attributing fault or establishing a perpetrator’s identity are

       usually inadmissible under the medical diagnosis and treatment exception, this

       is not true for cases involving child abuse, sexual assault, or domestic violence.

       Ward v. State, 50 N.E.3d 752, 759 (Ind. 2016); Perry v. State, 956 N.E.2d 41, 49

       (Ind. Ct. App. 2011). Given the unique nature of domestic violence cases, our

       Supreme Court has recognized that “identifying attackers is integral to the

       standard of care for ‘medical treatment’ of domestic abuse victims.” Ward, 50

       N.E.3d at 761. Indeed, “patient safety is a ‘critical’ part of the comprehensive

       standard of care for treating victims of domestic violence.” Id. at 763.


               The standard of care for “medical treatment” of domestic abuse
               goes beyond physical injuries, and even beyond immediate
               outcomes like who takes a victim home or what medications a
               patient receives. Rather, it requires nurses and physicians to rely
               on information obtained from patients to triage their injuries –
               both mental and physical – and implement comprehensive
               treatment plans. Doctors and nurses need to know the identity of
               the perpetrator when treating a victim of domestic violence.


       Id. (emphasis in original).


[13]   Nothing in the particular circumstances of this case leads us away from our

       Supreme Court’s conclusion in Ward that identifying a domestic violence




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017   Page 6 of 8
       victim’s attacker is integral to the medical standard of care for such cases.3

       Here, the nurse testified that knowing the identity of the attacker “is helpful in

       providing resources for the patient” and ensuring their safety in the hospital by

       alerting security and making the patient’s chart private. Transcript at 259.

       Similarly, E.C.’s doctor testified that treating the patient as a whole (that is,

       beyond their physical injuries) includes addressing the patient’s safety and

       emotional needs. Cole’s statements to her nurse and doctor in the emergency

       room regarding the identity of her attacker were properly admitted under Evid.

       R. 803(4).


                                               2. Recorded Jail Call


[14]   Spinks also challenges the admission of a redacted recording of a jail call

       between himself and his six-year-old son, B.S.J.4 The child’s speech on the

       recording is muddled and difficult to understand. Spinks, however, understood

       B.S.J.’s statements to him as follows: “Don’t kill my Momma” and “I’m gonna

       beat you up.” Exhibits, State’s Exhibit 52-R. When B.S.J. then inquired as to

       where Spinks was, Spinks indicated that he was in jail and that “Daddy messed

       up” and “Daddy made a uh-oh.” Id. Spinks claims that B.S.J.’s statements




       3
         Contrary to Spinks’s assertion on appeal, the holding in Ward is not limited to statements obtained by
       forensic nurses.
       4
         Spinks initiated the call from the Marion County Jail by calling a third party who in turn called E.C. In this
       three-way call, Spinks spoke with E.C. and B.S.J. The recording admitted into evidence was substantially
       redacted.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017                Page 7 of 8
       should have been redacted from the recording because they were more

       prejudicial than probative.


[15]   Indiana Evidence Rule 403 provides: “The court may exclude relevant evidence

       if its probative value is substantially outweighed by a danger of one or more of

       the following: unfair prejudice, confusing the issues, misleading the jury, undue

       delay, or needlessly presenting cumulative evidence.” “Evaluation of whether

       the probative value of an evidentiary matter is substantially outweighed by the

       danger of unfair prejudice is a discretionary task best performed by the trial

       court.” Bryant v. State, 984 N.E.2d 240, 249 (Ind. Ct. App. 2013), trans. denied.


[16]   Here, B.S.J.’s declarations during the jail call with Spinks provided context for

       Spinks’s subsequent (unchallenged) statement to the child that he was in jail

       because he had messed up. In other words, the child’s prompts made it more

       probable that Spinks was referring to the charged offenses when he made his

       admission. While the probative value of this evidence may be low, so too was

       its prejudicial effect. Thus, we cannot say that the trial court abused its

       discretion in this regard.


[17]   Judgment affirmed.


       Baker, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1269 | June 23, 2017   Page 8 of 8